                 Case 4:20-mj-70795-MAG Document 1 Filed 06/17/20 Page 1 of 26




                                                                                FILED
 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division
                                                                                  Jun 17 2020
 4   ANDREW J. BRIGGS (CABN 294224)
     Special Assistant United States Attorney                               SUSANY. SOONG
 5                                                                     CLERK, U.S. DISTRICT COURT
             1301 Clay Street, Suite 340S
 6           Oakland, California 94612                              NORTHERN DISTRICT OF CALIFORNIA
             Telephone: (510) 637-3697                                          OAKLAND
 7           FAX: (510) 637-3724
             andrew. briggs@usdoj.gov
 8

 9   Attorneys for United States of America

10                                     UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                            OAKLAND DIVISION

13   UNITED STATES OF AMERICA,                          ) CASENO.       4:20-mj-70795-MAG
                                                        )
14           Plaintiff,                                 )   NOTICE OF PROCEEDINGS ON OUT-OF-
                                                        )   DISTRICT CRIMINAL CHARGES PURSUANT TO
15      V.                                              )   RULES 5(c)(2) AND (3) OF THE FEDERAL
                                                        )   RULES OF CRIMINAL PROCEDURE
16   WILHANMARTONO,                                     )
                                                        )
17           Defendant.                                 )
     ________________                                   )
18

19           Please take notice pursuant to Rules 5(c)(2) and (3) of the Federal Rules of Criminal Procedure

20   that on June 17 2020, the above-named defendant was arrested pursuant to an arrest warrant (copy

21   attached) issued upon an

22           •       Indictment

23           D       Information

24           D       Criminal Complaint

25           D       Other (describe) _ _ _ _ _ _ _ __

26   pending in the Northern District of Texas, Dallas Division, Case Number 3-20CR0274-N .

27           In that case (copy of indictment attached), the defendant is charged with a violation(s) ofTitle(s)

28   United States Code, Section(s):

     RULES                                          1
              Case 4:20-mj-70795-MAG Document 1 Filed 06/17/20 Page 2 of 26




 1 COUNT ONE: 18 U.S.C. § 2421A- Promotion and Facilitation of Prostitution and Reckless Disregard

 2   of Sec Trafficking.

 3   COUNT TWO: 18 U.S.C. §§ 371 , 1952(a)(3)(A) - Conspiracy To Engage in Interstate and Foreign

 4   Travel and Transportation In Aid of Racketeering Enterprises-Facilitating Prostitution.

 5   COUNTS THREE-ELEVEN: 18 U.S.C. §1952(a)(3)(A) - Interstate and Foreign Travel and

 6   Transportation In Aid of Racketeering Enterprises-Facilitating Prostitution.

 7 COUNTS TWELVE-TWENTY-EIGHT: 18 U.S.C. §1956(a)(l)(B(i) - Laundering of Monetary

 8 Instruments.

 9           The maximum penalties are as follows:

10 COUNT ONE:
11           Imprisonment not to exceed 10 years, or not to exceed 25 years for an aggravated
12   violation; fine not to exceed $250,000 ; a term of supervised release of not more than 5 years;
13   mandatory restitution; mandatory special assessment of $100.00; and forfeiture of property.
14   COUNTTWO:

15          Imprisonment not to exceed 5 years; fine not to exceed $250,000 ; a term of supervised
16   release of not more than 3 years; potential restitution; mandatory special assessment of $100;
17   and forfeiture of property.
18   COUNTS THREE-ELEVEN:

19          Imprisonment not to exceed 5 years; fine not to exceed $250,000; a term of supervised
20 release of not more than 3 years; potential restitution; mandatory special assessment of $100;

21   and forfeiture of property.

22   Ill

23   Ill

24   Ill

25

26

27

28

     RULES                                         2
             Case 4:20-mj-70795-MAG Document 1 Filed 06/17/20 Page 3 of 26




 1 COUNTS TWELVE-TWENTY-EIGHT:
 2         Imprisonment not to exceed 20 years; fine not to exceed $500,000, or twice the value of
 3 the property involved in the transaction, whichever is greater; a term of supervised release of not
 4 more than 3 years; potential restitution; mandatory special assessment of $100; and forfeiture of
 5 property.
 6                                                   Respectfully Submitted,

 7                                                   DAVID L. ANDERSON
 8
 9 Date: June 17, 2020
10

11

12
13
14
15

16

17

18

19

20

21
22
23

24

25
26

27

28

     RULES                                     3
                           Case 4:20-mj-70795-MAG Document 1 Filed 06/17/20 Page 4 of 26


                                                   United States District Court
                                                   Northern District of Texas
                                                                 Dallas Division

          UNITED STATES OF AMERICA
                                                                                                 WARRANT FOR ARREST
                                V.
                        Wilhan Martono

                                                                                                    CASE NUMBER: 3:20-cr-274-N

To: The United States Marshal                                                          MAG. CASE NUMBER:
    and any Authorized United States Officer

               YOU ARE HEREBY COMMANDED to arrest Wilhan Martono
and bring him or her forthwith to the nearest magistrate judge to answer a(n)
     Sealed Indictment              Information    Complaint          Order of court        Violation Notice      Probation Violation Petition
charging him or her with:

Promotion and Facilitation of Prostitution and Reckless Disregard of Sex Trafficking; Conspiracy to Engage in Interstate and Foreign
Travel and Transportation in Aid of Racketeering Enterprises- Facilitating Prostitution; Interstate and Foreign Travel and Transportation
in Aid of Racketeering Enterprises-Facilitating Prostitution; Laundering of Monetary Instruments



in violation of Title     18
United States Code, Section(s)
2421A; 371(18:1952(a)(3)(A); 1952(a)(3)(A); 1956(a)(1)(B)(i)




Karen Mitchell, U.S. District Court Clerk
Name and Title of Issuing Officer                                              Signature of Issuing Officer



 U.S. Magistrate Judge Rebecca Rutherford                                        6/3/2020                      Dallas, TX
Judge                                                                           Date                           Location



 s/C. Fisher
(By) Deputy Clerk


                                                                      RETURN
    This warrant was received and executed with the arrest of the above-named defendant at



DATE RECEIVED                   NAME AND TITLE OF ARRESTING OFFICER                      SIGNATURE OF ARRESTING OFFICER

 DATE OF ARREST
Case 4:20-mj-70795-MAG Document 1 Filed 06/17/20 Page 5 of 26
Case 4:20-mj-70795-MAG Document 1 Filed 06/17/20 Page 6 of 26
Case 4:20-mj-70795-MAG Document 1 Filed 06/17/20 Page 7 of 26
              Case 4:20-mj-70795-MAG Document 1 Filed 06/17/20 Page 8 of 26
Case 3:20-cr-00274-N *SEALED* Document 1 *SEALED* Filed 06/02/20 Page 4 of 22 PageID 4
Case 4:20-mj-70795-MAG Document 1 Filed 06/17/20 Page 9 of 26
Case 4:20-mj-70795-MAG Document 1 Filed 06/17/20 Page 10 of 26
Case 4:20-mj-70795-MAG Document 1 Filed 06/17/20 Page 11 of 26
Case 4:20-mj-70795-MAG Document 1 Filed 06/17/20 Page 12 of 26
Case 4:20-mj-70795-MAG Document 1 Filed 06/17/20 Page 13 of 26
Case 4:20-mj-70795-MAG Document 1 Filed 06/17/20 Page 14 of 26
Case 4:20-mj-70795-MAG Document 1 Filed 06/17/20 Page 15 of 26
Case 4:20-mj-70795-MAG Document 1 Filed 06/17/20 Page 16 of 26
Case 4:20-mj-70795-MAG Document 1 Filed 06/17/20 Page 17 of 26
Case 4:20-mj-70795-MAG Document 1 Filed 06/17/20 Page 18 of 26
Case 4:20-mj-70795-MAG Document 1 Filed 06/17/20 Page 19 of 26
Case 4:20-mj-70795-MAG Document 1 Filed 06/17/20 Page 20 of 26
Case 4:20-mj-70795-MAG Document 1 Filed 06/17/20 Page 21 of 26
Case 4:20-mj-70795-MAG Document 1 Filed 06/17/20 Page 22 of 26
Case 4:20-mj-70795-MAG Document 1 Filed 06/17/20 Page 23 of 26
Case 4:20-mj-70795-MAG Document 1 Filed 06/17/20 Page 24 of 26
Case 4:20-mj-70795-MAG Document 1 Filed 06/17/20 Page 25 of 26
Case 4:20-mj-70795-MAG Document 1 Filed 06/17/20 Page 26 of 26
